Mates, J.,
delivered the opinion of the court.
It was error for the court to admit in evidence either the *291postal card or letter. Neither should the court have admitted the testimony of Mr. Gex. None of these things could possibly throw any light on the issue being tried. This testimony having no pertinency to the issue, it was unfair to the defendant and prejudicial in the highest degree to allow testimony which could only operate to personally prejudice him in the eyes of the jury. The letter, the postal card, and the. testimony of Mr. Gex only tended to prove that the appellant had been writing improper letters to the wife of Sellier, and did not tend to prove the guilt of appellant of the crime charged. The De Silva case, in 91 Miss. 776, 45 South. 611, is not analogous to this case. In that case Mrs. De Silva was the party charged with the assault and battery, and at that time Mrs. De Silva had in her hands some insulting postal cards, which she charged the prosecutrix with sending to her daughter. At the time sharp words ensued between the parties, followed by the assault. The court said, under these circumstances, arid because the cards were the cause of trouble at the very time, and were in the hands of Mrs. De Silva, they should have been admitted when Mrs. De Silva was being prosecuted. But the facts of this case are quite different. Waldrop is the person accused of sending the letters, and he had denied to the husband that he had done so. Since Waldrop was accused of sending the letters, there was no reason why this should have caused him to assault Sellier.
We may remark here, also, that the first instruction asked for the state is erroneous. The principle of law declared by this instruction may, in a rare case, have its application; but under the facts of this case it should not have been given.

Reversed and remanded.